DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 20-39 allowed as a result of Terminal Disclaimer filed on September 22, 2021.
The closest relevant arts are Crabtree et al (8,500,839 B2) and Jodoin et al (6,143,047).
Crabtree et al disclose an air filter (1300 in Fig. 13) for use in a heating, ventilation, and air conditioning (HVAC) system to remove airborne contaminants from air within residential spaces comprising a filter medium (1302) disposed between a first screen (1312) and a second screen (1313) to remove contaminants flowing through a residential HVAC system of a residence, and a supportive frame (1304 & 1307) comprising a plurality of elongate sections and corner sections disposed along perimeter edges of the filter medium (1302) and configured to orient the filter medium (1302) within the residential HVAC system.  Crabtree et al disclose the first and second screens (1312 & 1313) made of rigid material such as metal screens (col. 12, lines 21-38).  Crabtree et al further teach a method for use in a heating, ventilation, and air conditioning (HVAC) system to remove airborne contaminants from air within residential spaces comprising the step of providing a filter medium (1302), coupling the filter (1302) between a first screen (1312) and a second screen (1313) to prevent bowing of filter element (1302) as air is flowing through a residential HVAC system of a residence, and providing a supportive frame (1304 & 1307) comprising a plurality of elongate sections and corner sections disposed along perimeter edges of the filter medium (1302) and configured to orient the filter medium (1302) within the residential HVAC system.  However, Crabtree et al do not disclose specific structure of the supportive frame with elongate sections and corner sections with U-shaped cross-section to provide recess configured to receive the filter medium.  
Jodoin et al disclose an air filter assembly comprising a supportive frame (14 in Fig. 29) 
Claims 20-39 of this instant patent application differ from the disclosure of either Crabtree et al or Jodoin et al in that the filter medium includes a combination of media layers configured to exhibit a relatively high filtration efficiency 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 27, 2021